UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


WARNER MARTIN MICHELS,

                              Plaintiff,        DECISION AND ORDER

                                                1:15-CV-00688-MAT
                  -vs-

ANDREW SAUL,1
Commissioner of Social Security,

                         Defendant.
________________________________________

I.          Introduction

      Plaintiff has filed a Motion for Attorney’s Fees, seeking the

amount of $19,535.38, pursuant to 42 U.S.C. § 406(b).                  Docket

No. 20.    Defendant has filed a response, indicating that he does

not object to Plaintiff’s request.          See Docket No. 26 at 4.        The

matter is now fully submitted and ready for decision.                  Docket

No. 27.    For the reasons discussed below, Plaintiff’s motion is

granted.

II.         Background

      On February 28, 2018, this Court reversed the decision of the

Commissioner of Social Security denying Plaintiff’s application for

Disability Insurance Benefits (“DIB”), and remanded the matter for

further proceedings.       See Docket No. 16.       On June 14, 2018, the

Court signed a stipulation entered into by the parties, whereby


      1

      On June 17, 2019, Andrew Saul became the Commissioner of Social Security.
Accordingly, his name is substituted for the originally-named defendant in this
action. See Fed. R. Civ. P. 25(d).
Plaintiff was awarded $7,775.53 pursuant to the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412, in full satisfaction of his

claim pursuant to the EAJA, for his attorney’s services performed

in connection with this action.               Docket No. 19.

      Subsequently, on April 10, 2019, Plaintiff received a Notice

of Award from the Social Security Administration (SSA) indicating

that he would be awarded $78,141.52 in past due benefits.2                    Docket

Nos. 20-1 at 1, 20-2 at ¶ 12 & 20-4.

      Pursuant      to   the     fee   agreement     signed    by   Plaintiff,     his

attorney is entitled to 25 percent of his past due benefits.                       See

Docket Nos. 20-1 at 5, 20-2 at ¶ 18 & 20-5.                   Based on the above-

referenced       award   of    benefits,      the   amount    due   to   Plaintiff’s

attorney pursuant to the fee agreement would be $19,535.38.                        See

Docket Nos. 20-1 at 1; 26 at 3-4.                     Plaintiff’s attorney has

requested    a    fee    equal    to   this     amount.       See   Docket   No.   20.

Plaintiff’s attorney has already received the sum of $7,775.53

pursuant to the above-mentioned EAJA application and stipulation,

and she states that she will refund this fee to Plaintiff once the

      2

      The Notice of Award states that “[w]hen processing your claim we found we
needed more information. To decide how much your benefits will be for July 2011
through March 2019, we need more information about your ability to manage your
funds. When we get that information, we will decide the amount of your past-due
benefits and send another letter telling you how much the representative can
charge.”   Docket No. 20-4 at 4.     The Notice further provides that the SSA
“usually withhold[s] 25 percent of past due benefits in order to pay the approved
representative’s fee,” and that it withheld $19,535.38 from Plaintiff’s past due
benefits. Id. The amount of $78,141.52 for Plaintiff’s past due benefits is
calculated by multiplying $19,535.38 (the 25 percent fee) by four. On August 10,
2019, the SSA advised that Plaintiff would soon receive a check for $58,606.12
because the SSA withheld $19,535.38 to pay Plaintiff’s attorney. See Docket No.
26-1 at 8.

                                          -2-
instant request is granted.      Docket No. 20-1 at 8.         Plaintiff’s

attorney has submitted the award notice (Docket No. 20-4), the fee

agreement (Docket No. 20-5), and her time records to date (Docket

No. 20-2 at ¶ 15).

III. Discussion

     Title 42, Section 406(b) provides as follows:

     Whenever a court renders a judgment favorable to a
     claimant under this subchapter who was represented before
     the court by an attorney, the court may determine and
     allow as part of its judgment a reasonable fee for such
     representation, not in excess of 25 percent of the total
     of the past-due benefits to which the claimant is
     entitled by reason of such judgment[.]

42 U.S.C. § 406(b)(l)(A).

     “When a contingent fee has been agreed to by the parties, the

district court must determine whether the fee is reasonable[,]”

“giv[ing] due deference to the intent of the parties” while “not

blindly approv[ing] every fee request made pursuant to a contingent

agreement.”   Wells v. Sullivan, 907 F.2d 367, 372 (2d Cir. 1990).

Mathematical calculations are not required, but the district court

should determine whether the contingency percentage is within the

25 percent cap. Id. In addition, it should consider “whether there

has been fraud     or   overreaching    in   making   the   agreement”   and

“whether the requested amount is so large as to be a windfall to

the attorney.”    Id. (citations omitted).

     Here, the amount due to Plaintiff’s attorney pursuant to the

fee agreement would be $19,535.38.            Plaintiff requests a fee


                                  -3-
$19,535.38, which is exactly 25 percent the total past-due benefits

awarded.    Therefore, the contingency percentage is within the

25 percent cap authorized by § 406(b).

      Given that Plaintiff’s attorney has not requested an increased

fee amount, the Court concludes that there is no evidence of fraud

or overreaching.    The Court also agrees with Defendant that the

amount requested does not appear to be so large as to be a windfall

to the attorney.    See Gisbrecht v. Barnhart, 535 U.S. 789, 808

(2002); see also Docket Nos. 20-2 at ¶ 15 & 26 at 4.    Plaintiff’s

counsel and her firm have worked on this case for over a seven-year

period.    See Docket No. 20-1 at 7.   She and her co-counsel have

spent a total of 39.53 hours preparing Plaintiff’s case before the

federal district court (see Docket No. 20-2 at ¶¶ 15-16), which

yields an hourly fee of $494.19 (see Docket Nos. 20-1 at 6 & 26 at

4), and is reasonable under the circumstances. See, e.g., Smith v.

Saul, No. 18-CV-148F, 2020 WL 90761, at *2 (W.D.N.Y. Jan. 8, 2020)

(approving attorney fee award of $22,838.88, which resulted in an

hourly rate of $613.95).   As explained above, Plaintiff’s counsel

was successful in securing benefits for Plaintiff.

IV.        Conclusion

      For the reasons discussed above, the Court grants Plaintiff’s

Motion for Attorney’s Fees (Docket No. 20).    Plaintiff is awarded

attorney’s fees in the amount of $19,535.38, which represents

25 percent of the total past due benefits awarded to Plaintiff.


                                -4-
The Commissioner is directed to release these funds.   Upon receipt

of the § 406(b) fee, Plaintiff’s counsel shall return to Plaintiff

the previously-received $7,775.53 in attorney’s fees paid pursuant

to the EAJA.

     IT IS SO ORDERED.

                                    S/Michael A. Telesca
                                 ______________________________
                                  HONORABLE MICHAEL A. TELESCA
                                  United States District Judge
DATED:    January 16, 2020
          Rochester, New York




                                -5-
